Citation Nr: 0026289	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-08 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a temporary total rating (TTR) pursuant to 
38 U.S.C.A. § 4.30, based on a period of convalescence 
following surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In May 1997 the Board remanded the issue of entitlement to an 
increased rating for residuals of postoperative meniscectomy, 
evaluated as 10 percent disabling.  A January 1999 RO 
decision granted a 30 percent evaluation for postoperative 
meniscectomy.  In a May 1999 signed statement the veteran 
indicated that she agreed with the rating assigned for her 
knee disability.  A substantive appeal may be withdrawn at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b) (1999).  Since the appellant has withdrawn her 
appeal regarding the issue of an increased rating for 
residuals of postoperative meniscectomy this issue is no 
longer in appellate status and will not be considered by the 
Board.


REMAND

Initially, the Board finds that the veteran's claim for a TTR 
for a period of convalescence following surgery is plausible 
and capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
claim that a service-connected condition has become more 
severe is well grounded when the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  Having 
submitted a well-grounded claim, VA has a duty to assist the 
veteran in its development.  See 38 U.S.C.A. § 5107(a).

It appears that relevant medical evidence was received in May 
1998.  However, it does not appear that the May 1998 
statement of the case or any subsequent supplemental 
statement of the case addressed this evidence with regard to 
the veteran's claim for a TTR.  According to 38 C.F.R. 
§ 19.31, a supplemental statement of the case must be 
furnished to the veteran when additional pertinent evidence 
is received.  The May 1998 statement from a registered nurse 
practitioner is pertinent to whether the August 1997 surgery 
was for her service-connected breast disease.

Accordingly, this case is REMANDED for the following action:

1.  The RO should arrange for the 
veteran's claims file to be reviewed by 
an appropriate physician to determine if 
there is any relationship between 
treatment of the veteran's service 
connected fibrocystic breast disease and 
her breast reduction surgery in August 
1997.  The physician should provide an 
opinion as to whether it is at least as 
likely as not that treatment of the 
veteran's service connected fibrocystic 
breast disease is related to her breast 
reduction surgery in August 1997.  A 
complete rationale should be given for 
all opinions offered.

2.  The RO should review the record, to 
include the May 1998 letter from the 
registered nurse practitioner and all 
evidence received which has not yet been 
addressed in any statement of the case or 
supplemental statement of the case, and 
determine if the veteran's claim of 
entitlement to a temporary total rating 
based on a period of convalescence 
following surgery in August 1997 can be 
granted.  If less than the full benefit 
sought is awarded, the veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration.  

The purpose of this remand is to obtain additional evidence 
and to ensure due process of law.  The veteran and her 
representative are free to submit additional evidence and 
argument in connection with the matter addressed by this 
REMAND.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 2 -


